     Case 1:15-cr-00329-DAD-BAM Document 177 Filed 06/01/20 Page 1 of 1

 1   Amanda K. Moran, SBN 311090
     MORAN LAW FIRM
 2   1330 “L” Street, Suite A
     Fresno, California 93721
 3   t            (559) 264-2688
     f            (559) 264-2683
 4   info@moranlawfresno.com
 5

 6   Attorneys for Defendant, Cecilio Alaniz, Jr.
 7

 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                      No. 1:15-CR-00329-DAD-BAM
12
                       Plaintiff,                    SEALING ORDER
13
             v.
14

15    CECILIO ALANIZ, JR.,
16                     Defendant.
                                                     JUDGE: Dale A. Drozd
17

18
           BEFORE THE COURT is Defendant’s request to seal exhibit A to his Reply to the
19
     Response to the Motion to Modify Sentence under 18 U.S.C. §3582(c)(1)(a). Being fully
20
     informed, and after due consideration of the balance between the public interest of access
21
     to court records and the defendant’s privacy it is ORDERED that the Defendant’s request
22
     to seal medical records (Exhibit A) is Granted.
23

24   IT IS SO ORDERED.
25
        Dated:    June 1, 2020
26                                                   UNITED STATES DISTRICT JUDGE

27

28

                                                 1
